BISSELL, Circuit Judge.
Terry Pettersen, David Pettersen, and Lloyd Pettersen appeal from the entry of summary judgment for the United States by the United States Claims Court on appellants’ claim that the decision of the Deputy Administrator of the Agricultural Stabilization and Conservation Service upholding the denial of payments to appellants under the Commodity Credit Corporation’s 1984 Feed Grain Program was arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law. Petter-sen v. United States, 10 Cl.Ct. 194 (1986). We affirm the judgment on the basis of the Claims Court’s opinion.
AFFIRMED.